Citation Nr: 1534787	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his caregiver


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his caregiver testified at a video conference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding has been associated with the electronic record.

The undersigned Veterans Law Judge held the record open for 60 days for the appellant to submit additional evidence, and that 60-day period has expired.  See hearing transcript, page 2; 38 C.F.R. § 20.709 (2014).

The appellant filed a formal claim for TDIU in September 2014.  The Board recognizes that during the course of the appeal, the Veteran was awarded a schedular 100 percent disability rating for service-connected anxiety disorder not otherwise specified with antisocial personality and alcohol-use disorder.  This total schedular rating became permanent and total as of June 23, 2014.  As such, the RO determined that the TDIU claim has been rendered moot.  The receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities, however, does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s)).  
Although his September 2014 formal TDIU claim reflects that the Veteran is claiming unemployability based on PTSD, a May 2013 VA peripheral-nerves examination report reflects that the appellant is receiving Social Security disability benefits for his lumbar spine disorder.  Therefore, Board has to take jurisdiction over the issue of entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) because under current case law it is essentially a component of the claim for a higher rating for the cervical spine disability.

As such, the issue of entitlement to a TDIU remains before the Board.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative disc disease of the cervical spine has been raised by the record at the September 2014 hearing (see hearing transcript, page 23), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial rating in excess of 10 percent for lumbar strain and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On September 4, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of entitlement to service connection for PTSD is requested.

2.  The weight of the evidence shows that the tinnitus is related to an in-service head injury from an in-service motor vehicle accident.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of entitlement to service connection for PTSD by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the September 2014 Board hearing, the Veteran expressed his desire to withdraw the appeal of the issue of entitlement to service connection for PTSD.  This communication is a valid withdrawal of the issue on appeal of entitlement to service connection for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for PTSD and it is dismissed.

Entitlement to service connection for tinnitus

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. § 1131.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Where chronicity of certain diseases is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. §§ 3.303(b), 3.309(a).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

The medical evidence, to include VA treatment records and a June 2010 VA examination report, show a current diagnosis of tinnitus.

Turning to in-service disease or injury, the Veteran asserts that he has had tinnitus since a head injury during a motor vehicle accident in March 1982.  A June 1982 service treatment record reveals that he was in a motor vehicle accident about three months prior to the treatment.  In April 2012, the United States Army Combat Readiness/Safety Center confirmed that a train collided with two military trucks in March 1982 in Germany.  The service personnel records confirm that he was in Germany in March 1982.  The appellant is competent to report the nature of the accident and that he suffered a head injury in that accident, and the Board finds him credible, especially in light of the corroborating evidence of the accident.

As to medical nexus evidence, the June 2010 VA examiner opined that it is at least as likely as not that the tinnitus is due to an incident in which a train slammed into a truck that the Veteran was in at the time.  

Therefore, service connection is warranted.  


ORDER

The appeal of entitlement to service connection for PTSD is dismissed.

Entitlement to service connection for tinnitus is granted.


REMAND

The VA spine examination was in September 2010, and the Veteran testified that his lumbar spine disability had worsened since that examination.  Therefore, another VA examination is warranted. 

As noted above, the May 2013 VA peripheral-nerves examination report reflects that the appellant is receiving Social Security disability benefits for his lumbar spine disorder.  The AOJ should obtain all records from the Social Security Administration pertaining to the Veteran's claim for Social Security disability benefits.

The claimant testified that he continues to receive treatment at the Fayetteville (NC) VA Medical Center.  The AOJ should obtain all records from that facility from February 2015 to the present.

With regard to the entitlement to TDIU, as noted above the claimant has raised the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative disc disease of the cervical spine.  Appellate review of the Veteran's claim of entitlement to TDIU must be deferred because that service-connection issue is inextricably intertwined and must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Moreover, the TDIU issue must be reconsidered in light of the grant of service connection for tinnitus.

Finally, the AOJ not provided the appellant notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The AOJ should undertake any additional development in response to a completed formal application.

2.  The AOJ should adjudicate the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative disc disease of the cervical spine.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over these issues if he perfects an appeal thereto.

3.  Ask the Veteran to identify all treatment for his lumbar strain and tinnitus.  Regardless of the claimant's response, obtain all records from Fayetteville (NC) VA Medical Center from February 2015 to the present.

4.  Obtain any records from the Social Security Administration pertaining to a claim for disability benefits filed by the appellant.

5.  Thereafter, the Veteran should be scheduled for an examination to determine the nature and extent of his lumbar strain.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to lumbar strain.  

The examiner should describe all functional limitations from the lumbar strain.  This should include a discussion of any occupational impairment caused by the lumbar strain and its effect on his ability to obtain or maintain gainful employment.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Thereafter, the AOJ should then readjudicate the issues remaining on appeal, with a determination of whether the TDIU claim should be submitted to the Director, Compensation Service, for extra-schedular consideration.  If any claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to that issue or issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


